                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

JOHNANNA BEAM,                            : Case No. 3:17-cv-372
                                          :
       Plaintiff,                         : Magistrate Judge Sharon L. Ovington
                                          : (by full consent of the parties)
vs.                                       :
                                          :
COMMISSIONER OF THE SOCIAL                :
SECURITY ADMINISTRATION,                  :
                                          :
       Defendant.                         :


                               DECISION AND ENTRY


      This case is before the Court on the parties’ Joint Motion for an Award of

Attorney Fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. (Doc.

#16). Specifically, the parties stipulate to an award to Plaintiff of attorney fees in the

amount of $3,800.00, and costs in the amount of $400.00, in full satisfaction and

settlement of any and all claims Plaintiff may have under the EAJA in the above case.

Prior to Plaintiff filing an EAJA petition, the parties jointly reached a resolution to

settle EAJA fees in this case. Their Stipulation represents a compromise on disputed

positions and is not intended to set precedent for, or a representation of, any specific

hourly rate or total number of hours.

      The award of attorney fees satisfies all of Plaintiff’s claims for fees, costs, and

expenses under 28 U.S.C. § 2412 in this case. Any fees paid belong to Plaintiff and

can be offset to satisfy pre-existing debt that Plaintiff owes the United States under
 Astrue v. Ratliff, 560 U.S. 586 (2010).

        After the Court enters this award, if counsel for the parties can verify that

 Plaintiff owes no pre-existing debt subject to offset, Defendant agrees to direct that the

 award be made payable to Plaintiff’s attorney pursuant to the EAJA assignment duly

 signed by Plaintiff.

                        IT IS THEREFORE ORDERED THAT:

       1.     The Parties’ Joint Motion for an Award of Attorney Fees under
              the Equal Access to Justice Act (Doc. #16) is accepted and
              Defendant shall pay Plaintiff=s attorney fees, costs, and
              expenses in the total amount of $4,200.00;

       2.     Counsel for the parties shall verify, within thirty days of this
              Decision and Entry, whether or not Plaintiff owes a pre-
              existing debt to the United States subject to offset. If no such
              pre-existing debt exists, Defendant shall pay the EAJA award
              directly to Plaintiff=s counsel pursuant to the EAJA assignment
              signed by Plaintiff; and

       3.     The case remains terminated on the docket of this Court.

       IT IS SO ORDERED.

Date: December 3, 2019                            s/Sharon L. Ovington
                                                  Sharon L. Ovington
                                                  United States Magistrate Judge




                                              2
